Title: From George Washington to Board of War, 19 December 1780
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 19th Decr 1780
                        
                        Inclosed you have Capt. Von Heers return of the Men—Horses, Accoutrements &ca in his troop—He will
                            wait upon the Board himself and explain the Return, which is not very intelligible in its present form—I have directed
                            Colo. Moylan to make his return immediately to you. Colo. Sheldons has not yet come to hand—I have your favr of the 9th.
                            The passport for the Flag Vessel had been forwarded previous—to the rect of it. I have the honor &c.

                    